DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species V (claims 1-3, 6-9, 11-18, and 20) in the reply filed on 10/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5, 10, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 107689208).

Regarding claim 1, Yang discloses a pixel array substrate (Figs. 1 and 3; page 6, para [0039]), comprising:
	a substrate (1, Fig. 3; page 6, para [0039]);
	a plurality of insulation patterns (3, Figs. 1 and 3; page 6, para [0039]) disposed on the substrate (1, Fig. 3), wherein each of the insulation patterns (3, Figs. 1 and 3) comprises at least on recess structure (recess structure of 3, Fig. 3);
	a plurality of signal lines (4, Figs. 1 and 3; page 6, para [0039]) disposed on the insulation patterns (3, Figs. 1 and 3), respectively, wherein each of the signal lines (4, Figs. 1 and 3) is filled in the at least one recess structure (recess structure of 3, Fig. 3) of one of the insulation patterns (3, Figs. 1 and 3); and
	a plurality of pixel structures (pixel structures of display area of display, Fig. 1; page 6, para [0039]; page 1, para [0002]) disposed on the substrate (1, Figs. 1 and 3) and electrically connected to the signal lines (4, Figs. 1 and 3; page 6, para [0039]), respectively.

Regarding claim 2, Yang discloses a pixel array substrate with all the limitations above and further discloses wherein the signal lines (4, Figs. 1 and 3) comprise a first width in a configuration direction (such as width of 4 along extending direction of 4, Fig. 1) of the insulation patterns (patterns of 3 along 4, Fig. 1), respectively, the insulation patterns (3, Fig. 1) comprise a second width in the configuration direction (such as width of 3 along extending direction of 4, Fig. 1), respectively, the first width (horizontal width of 4, Fig. 1) is less than the second width (horizontal width of 3, Fig. 1).

Regarding claim 3, Yang discloses a pixel array substrate with all the limitations above and further discloses wherein each of the insulation patterns (3, Figs. 1 and 3) comprises a plurality of recess structures (recess structures of 3, Fig. 3), and an extension direction of the recess structures is parallel to an extension direction of the signal lines (extension direction of the recess structures of 3 is parallel to an extension direction of the signal lines 4, Fig. 3).

Regarding claim 6, Yang discloses a pixel array substrate with all the limitations above and further discloses wherein a first thickness of the insulation patterns (thickness of protruding portion of 3, Fig. 3) in a thickness direction (vertical direction, Fig. 3) is greater than a second thickness (thickness of 4, Fig. 3) in the thickness direction (vertical direction, Fig. 3).

Regarding claim 7, Yang discloses a pixel array substrate with all the limitations above and further discloses wherein vertical projections of the recess structures (vertical projection of recessed portions of 3 onto 1, Fig. 3) on a substrate surface (surface of 1, Fig. 3) of the substrate (1, Fig. 3) respectively comprise a width in a configuration direction (horizontal width of recessed portions of 3, Fig. 3) of the signal lines (horizontal direction of 4, Fig. 3), a part of the signal lines disposed outside the recess structure (portions of 4 outside recessed portions of 3, Fig. 3) comprise a thickness (thickness of 4 not overlapping recessed portions of 3, Fig. 3) in a normal direction of the substrate surface (surface of 1, Fig. 3), and the width of each of the recess structures is greater than two times the thickness of the signal lines (width of each of the recessed portions of 3 is greater than two times the thickness of 4 not overlapping recessed portions of 3, Fig. 3).

Regarding claim 8, Yang discloses a pixel array substrate with all the limitations above and further discloses wherein a cross-sectional profile of the recess structures is V-shaped (such as angular V-shaped recessed portions of 3 as broadly interpreted, Fig. 3).

Regarding claim 9, Yang discloses a pixel array substrate with all the limitations above and further discloses wherein an angle between an inclined surface (inclined surface of 3, Fig. 3) of each of the insulation patterns (3, Fig. 3) defining each of the recess structures (recessed portions of 3, Fig. 3) and a substrate surface (surface of 1, Fig. 3) of the substrate (1, Fig. 3) is greater than 60 degrees (Fig. 3).

Regarding claim 11, Yang discloses a pixel array substrate with all the limitations above and further discloses wherein each of the insulation patterns (3, Fig. 3) further comprises a first side edge (left inclined edge of 3, Fig. 3) and a second side edge (right inclined edge of 3, Fig. 3) opposite to each other in a direction, each of the signal lines (4, Fig. 3) comprises a third side edge (left inclined edge of 4, Fig. 3) and a fourth side edge (right inclined edge of 4, Fig. 3) opposite to each other in the direction, there is a first distance between the third side edge of each of the signal lines (4, Fig. 3) and the first side edge of one of the insulation patterns (3, Fig. 3) overlapped with each of the signal lines (4, Fig. 3), there is a second distance between the fourth side edge of each of the signal lines (4, Fig. 3) and the second side edge of one of the insulation patterns (3, Fig. 3) overlapped with each of the signal lines (4, Figs. 1 and 3), the first distance and the second distance are greater than equal to 0 um and less than or equal to a width of each of the signal lines (the distance between the left and right inclined edges of 4 to the left and right inclined edges of 3 respectively is greater than or equal to 0 and less than or equal to a width of each of the signal lines, Fig. 3).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 109686243).

Regarding claim 13, Liu discloses a pixel array substrate (Fig. 2; page 6, para [0040]), comprising:
	a substrate (10, Fig. 3; page 7, para [0041]);
	a plurality of insulation patterns (11, Fig. 3; page 8, para [0045]) disposed on a substrate surface (surface of 10, Fig. 3) of the substrate (10, Fig. 3) and disposed along a configuration direction (direction along x, Fig. 3);
	a plurality of signal lines (D, Fig. 3; page 8, para [0045]) disposed on the insulation patterns (11, Figs. 2 and 3), respectively, a first thickness (d2, Fig. 3; page 8, para [0045]) of the insulation patterns (11, Fig. 3) in a thickness direction (vertical direction, Fig. 3) is greater than a second thickness (thickness of D, Fig. 3) of the signal lines (D, Fig. 3) in the thickness direction (vertical direction, Fig. 3), and a first width (width of D, Fig. 3) of each of the signal lines (D, Fig. 3) in the configuration direction (direction along x, Fig. 3) is less than a second width (width of 11, Fig. 3) of each of the insulation patterns (11, Fig. 3) in the configuration direction (direction along x, Figs. 2 and 3);
	a plurality of conductive patterns (S, Fig. 3; page 8, para [0046]) disposed adjacent to the signal lines (D, Fig. 3) and electrically insulated from the signal lines (D, Fig. 3); and
	a plurality of pixel structures (P in area AA, Fig. 2; page 8, para [0044-0045]) disposed on the substrate (10, Fig. 3) and electrically connected to the signal lines (D, Figs. 2 and 3; page 8, para [0044]), respectively.

Allowable Subject Matter
Claims 12, 14-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the pixel array substrate of claim 12 (having all the combination of features including a color filter layer covering the signal lines; and a planarization layer disposed on the color filter layer, wherein each of the pixel structures comprises an active device and a pixel electrode, the active device is electrically connected between the pixel electrode and one of the signal lines, and the pixel electrode is disposed on the planarization layer), the pixel array substrate of claim 14 (having all the combination of features including wherein each of the insulation patterns further comprises a first side edge and a second side edge opposite to each other in the configuration direction, each of the signal lines comprises a third side edge and a fourth side edge opposite to each other in the configuration direction, there is a first distance between the third side edge of each of the signal lines and the first side edge of one of the insulation patterns overlapped with the each of the signal lines, there is a second distance between the fourth side edge of each of the signal lines and the second side edge of one of the insulation patterns overlapped with the each of the signal lines, the first distance and the second distance are greater than or equal to 0 um and less than or equal to a width of each of the signal lines in the direction), the pixel array substrate of claim 15 (having all the combination of features including wherein each of the insulation patterns comprises a plurality of recess structures, the signal lines are filled in the recess structures of the insulation patterns, and an extension direction of the recess structures is parallel to an extension direction of the signal lines), and the pixel array substrate of claim 20 (having all the combination of features including a color filter layer covering the signal lines; and a planarization layer disposed on the color filter layer, wherein each of the pixel structures comprises an active device and a pixel electrode, the active device is electrically connected between the pixel electrode and one of the signal lines, and the pixel electrode is disposed on the planarization layer).  Claims 16-18 are objected to as being dependent on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871